DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/18/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the falling-water muffling device is used in an atomizer, and a top end of the first air inlet is higher than an uppermost mark of a water level scale of the atomizer” however it is still unclear if claim 9 is trying to positively recite an atomizer. The claims are directed to a “falling-water muffling device” and does not recite any sort of combination with an atomizer and further, the limitation “the falling-water muffling device is used in an atomizer” appears to be an intended use recitation. Further, it is unclear as to what is meant by “an uppermost mark of a water level scale” as applicant’s specification does not clearly define the limitation. Specifically, it is unclear if this limitation refers to an actual physical measurement scale on the atomizer or, if the example provided in paragraph 0052 of applicant’s specification is utilized, if this “scale” as it’s referred to is just where the 
Claim 10 recites “wherein the falling-water muffling device is used in an atomizer, and a top end of the third air inlet is higher than an uppermost mark of a water level scale of the atomizer” however it is still unclear if claim 10 is trying to positively recite an atomizer. The claims are directed to a “falling-water muffling device” and does not recite any sort of combination with an atomizer and further, the limitation “the falling-water muffling device is used in an atomizer” appears to be an intended use recitation. Further, it is unclear as to what is meant by “an uppermost mark of a water level scale” as applicant’s specification does not clearly define the limitation. Specifically, it is unclear if this limitation refers to an actual physical measurement scale on the atomizer or, if the example provided in paragraph 0052 of applicant’s specification is utilized, if this “scale” as it’s referred to is just where the water level in the atomizer happens to be. Applicant’s newly amended figures point to seemingly two separate water level scales, 8 and 8’, for which, in paragraph 0046 of applicant’s amended specification, applicant refers to an “uppermost mark” for both scales, but then as previously mentioned, paragraph 0052 seemingly ignores or contradicts this and as such the limitation remains unclear. This claim shall be examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks (US Pat No 7,716,849 B1).
Re claim 1, Hicks shows a falling-water muffling device (Fig. 2) for an atomizer, comprising:
a falling-water receiving structure (4), wherein the falling-water receiving structure includes:
a sidewall (col. 4, lines 62-63);
a water mist flow hole (through 4 into 6) formed by the sidewall, wherein an internal side of the sidewall forms a receiving surface (Fig. 3, 4) configured to receive water droplets passing through the water mist flow hole; and
a first air inlet (14) disposed on a top end of the sidewall.
Re claim 2, Hicks shows an angle between the receiving surface (Figs. 2 & 3, 4 – surface of 4 is shown as less than 90° to a horizontal plane) and a horizontal plane is α, and 0°<α<90°.
Re claim 3, Hicks shows a lower water shielding structure (Fig. 2, 6) connected to a bottom of the sidewall of the falling-water receiving structure (Fig. 3, 4), wherein the lower water shielding structure has a first through hole (Fig. 3, 18) communicated with the water mist flow hole (through 4 into 6) of the falling-water receiving structure (Fig. 2, 4).
Re claim 4, Hicks shows an angle between the internal side of a sidewall of the lower water shielding structure (Fig. 2, 6 – surface of 6 is shown as less than 90° to a horizontal plane and at a larger angle than the surface of 4) and a horizontal plane is β, and α<β<90°.

Re claim 6, Hicks shows an upper water shielding structure (Fig. 2, 2) connected to an end of the falling-water receiving structure (4) remote from the lower water shielding structure (6), wherein the upper water shielding structure (2) has a second through hole (Fig. 1, 20) communicated with the water mist flow hole (through 4 into 6) of the falling-water receiving structure (4).
Re claim 7, Hicks shows an angle between the internal side of a sidewall of the upper water shielding structure (Fig. 2, 2 – surface of 2 is shown as less than 90° to a horizontal plane and at a larger angle than the surface of 4) and a horizontal plane is γ, and α≤γ≤90°.
Re claim 8, Hicks shows a third air inlet (Fig. 2, 12) is disposed on the sidewall of the upper water shielding structure (2), and the third air inlet (12) is connected with the first air inlet (14).
Re claim 9, as best understood, Hicks shows the falling-water muffling device is used in an atomizer (this appears to be an intended use recitation of the falling-water muffling device for which the manner of operating the device does not differentiate apparatus claims from the prior art, see MPEP 2114 part II), and a top end of the first air inlet (Fig. 2, 14) is higher than an uppermost mark of a water level scale of the atomizer (as the atomizer does not appear to be positively recited and as applicant’s water level scale appears to be described as just where the height of the water happens to be; see paragraph 0056 of applicant’s specification, the air inlet 14 can in a situation where it is higher than a water level).
Re claim 10, as best understood, Hicks shows the falling-water muffling device is used in an atomizer (this appears to be an intended use recitation of the falling-water muffling device for which the manner of operating the device does not differentiate apparatus claims from the prior art, see MPEP 2114 part II), and a top end of the third air inlet (Fig. 2, 12) is higher than an uppermost mark of a water level scale of the atomizer (as 
Re claim 11, Hicks shows a cross-sectional area of the upper water shielding structure (Fig. 2, 2) taper from one end (at 20) to the other end (where 2 meets 4).
Re claim 13, Hicks shows the water mist flow hole (Fig. 2, through 4 into 6) has a first opening and a second opening; 
the first through hole (Fig. 3, 18) has a third opening and a fourth opening; and
the second through hole (Fig. 1, 20) has a fifth opening and a sixth opening, wherein a shape of a cross section of the first opening is the same as a shape of a cross section of the fourth opening (all of the holes are demonstrated as circular in cross-section), and
a shape of a cross section of the second opening is the same as a shape of a cross section of the fifth opening (all of the holes are demonstrated as circular in cross-section).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pat No 7,716,849 B1).
Re claim 12, Hicks discloses all aspects of the claimed invention but does not teach the upper water shielding structure is a polyhedral structure formed by a plurality of sidewalls of the upper water shielding structure;
the lower water shielding structure is a polyhedral structure formed by a plurality of sidewalls of the lower water shielding structure; and
the falling-water receiving structure is a polyhedral structure formed by a plurality of sidewalls of the falling-water receiving structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the device to anything other than conical, such as rectangular or even triangular, which would then necessitate multiple sidewalls, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, no criticality appears to be present for the claimed limitation. 
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments that Hicks is completely silent about disposing a first air inlet on a top end of the sidewall of the falling-water receiving structure, however .
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752